DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10, 13-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Following the amendments to the claims filed 10/08/2021, the best available art remains the trim assembly taught by Chen (US 9262875 B1). Regarding independent claim 1, Chen teaches a similar trim assembly comprising many of the same components, however Chen’s interface member is not pivotally mounted in the housing.  There would be no motivation to modify the trim assembly of Chen to have a pivotally mounted interface member.  Regarding independent claim 8, Chen fails to teach a control assembly including a controller which comprises a switch to transition the control assembly between a first mode and a second mode.  Regarding claim 9, Chen fails to teach an interface member that is configured to urge the blocking member in response to movement of the lift finger, Chen’s blocking member is only configured to restrict movement of the interface member.  Regarding independent claim 13, Chen fails to teach a slidably mounted blocking member, Chen’s blocking member is pivotally mounted in the housing and there would be no motivation to modify it to a sliding member.  
Claims 2-7, 10, 14-22 are allowable for depending upon an allowable claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.I./Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675